Citation Nr: 1731139	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  10-23 095	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a compensable rating for a herpes skin disability.

2.  Propriety of the reduction in the rating for a ("seborrhea dermatitis folliculitis vulgaris of the face, back, and hands") skin disability from 10 to 0 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 2000 to October 2008.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the New York, New York RO.  In June 2014, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In July 2014 and September 2016, the matters were remanded for additional development.  (In the September 2016 Board decision, the matters of service connection for left shoulder and right knee disabilities were denied and right ear hearing loss was dismissed; therefore, they are no longer before the Board.)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

While the Board regrets the additional delay inherent in this remand, on review of the record, the Board finds that the issues on appeal must again be remanded for evidentiary development and readjudication.

The Board's September 2016 remand noted that the two issues being remanded both involve skin disability diagnoses which are separate and distinct, but which nonetheless have been (and remain) rated under the same diagnostic code (Code 7806).  In light of the criteria under that diagnostic code, it may be to the Veteran's advantage (and would not be prejudicial to him) to have both diagnoses encompassed in a single disability entity, with the cumulative area of involvement or therapy provided considered.  Notably, the Veteran has asserted involvement of the same anatomical area(s) with respect to both disabilities.  Given this presentation, the two issues (and in particular when the disabilities are combined into one entity including seborrhea dermatitis folliculitis vulgaris of the face, back, and hands and herpes skin disability) remain inextricably intertwined, and a review of these two claims considering all of the skin diagnoses implicated as a single entity will require development of medical evidence and readjudication. 

Furthermore, in a claim for increase (or challenging propriety of a reduction), all records of evaluations or treatment for the disability at issue to the present are pertinent evidence that must be secured and considered.

In a January 2015 written statement, the Veteran asserted that he has photos documenting the extent of his skin disabilities during flares, which is purportedly greater than found on examination.  As the Veteran has repeatedly stated that he is too busy to seek medical attention during flares, photographic evidence of symptom severity during a flare, which he has identified as in his possession, is critical to the resolution of these claims and must be sought on remand.  (The Veteran is advised that a governing regulation, 38 C.F.R. § 3.158, provides that where evidence requested in connection with a claim for VA benefits is not received within a year of the request, the claim will [emphasis added] be considered abandoned.)

The Veteran is also advised that it is to his advantage to have his flares clinically documented.  

Additionally, it is not clear that all pertinent treatment records have been associated with the record.  Specifically, a June 2010 VA dermatology treatment record states that the Veteran was seen a few weeks prior for "resolving herpes," which was assessed as herpes zoster.  However, there are no VA treatment records associated with the Veteran's claims file dated between January 2010 and June 2010, and the January 2010 records reflect a past history of herpes zoster (but no current complaints).  This suggests that pertinent (and possibly critical) records remain outstanding.  On remand, records of the treatment mentioned in the June 1, 2010, treatment record should be sought and obtained for association with the record (or certified as lost.)  In addition, as the record suggests that the Veteran continues to receive treatment at VA facilities for the disabilities at issue - to include issuance of prescribed medication, and records of such treatment are clearly pertinent (and may be critical) evidence in a claim for increase/propriety of reduction (and VA records are constructively of record), updated treatment records must be obtained.

Finally, while the Board appreciates the thoroughness of the December 2016 VA examiner's response to the questions posed in the September 2016 remand, further review of the record (to include review of treatment records received after the September 2016 remand) has raised additional questions about the scope of the Veteran's service-connected skin disabilities.  

For example, it appears that the Veteran's service-connected herpes is herpes  simplex.  However, medical records also document outbreaks of herpes zoster, a separate diagnosis.  (See, e.g., January 2015 treatment record (documenting current herpes zoster outbreak) and January 2010 treatment record (documenting a history of herpes zoster in April 2009.))  It is not clear from the record whether these diagnoses are accurate (see May 2009 virology report identifying the April 2009 outbreak as herpes simplex) or, if so, whether herpes zoster is encompassed within the constellation of the Veteran's service-connected disabilities.  The Board notes that the record contains additional diagnoses of skin conditions, such as nevi (see March 2011 treatment record), xerosis (see December 2010 treatment record), and verruca vulgaris (see August 2013 skin lesion biopsy report), the etiology of which has not been assessed.  Consequently, an additional VA examination for a comprehensive review of all the Veteran's skin disabilities manifested during the period on appeal (since October 2008), an opinion as to which are related to service/service-connected disabilities, and a retrospective analysis (with consideration of lay testimony/photographs) regarding the severity of all service-connected skin disabilities throughout the appeal period are necessary.

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to submit the photographic evidence of symptom severity during flares, which he has indicated are in his possession.  He should be asked to include all necessary identifying information with the photographs, to include dates taken.  He must be afforded the full one year period of time provided by regulation to respond (or to expressly indicate that he will not cooperate with the request). 

2.  In addition, complete records of VA treatment for the disabilities at issue, to include records of treatment referred to in a June 1, 2010, treatment record and all pharmacy records, must be associated with the record (or certified as lost).

3.  The Veteran should be advised to have his flares clinically documented for the record when they occur.

4.  After the record is determined to be complete, the AOJ should arrange for the Veteran to be examined by a dermatologist to ascertain the nature and severity of all of his service-connected skin disabilities.  Based on examination of the Veteran and review of his record (to specifically include his lay reports of symptomology and any photographs received pursuant to instruction (1)) the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each skin disability found/shown by the record since October 2008, to specifically include consideration of herpes zoster, herpes simplex, nevi, xerosis, and verruca vulgaris.

(b) Please identify the likely etiology for each skin disability entity diagnosed other than herpes simplex, seborrhea dermatitis, folliculitis vulgaris, lichen simplex chronicus, and dyshidrotic eczema.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disabilities are related to the Veteran's active service, or are part and parcel of (or secondary to) the already service-connected skin disabilities?  

(c) Please ask the Veteran to describe, in detail, the frequency, extent of involvement, duration, and frequency of flares and opine as to whether his reports are consistent with the known presentations of the skin disabilities at issue.   

(d) Please provide a retrospective opinion indicating:

(i) whether the Veteran's service-connected skin disabilities (and any additional disabilities found to be part and parcel of, or secondary to, those disabilities) are shown at any time prior to November 1, 2012, to have cumulatively involved 20 percent or more of the entire body or exposed areas, or to have required systemic therapy such as corticosteroids or other immunosuppressive drugs for a total of six weeks or more, during a 12-month period.  (The total percent of body/exposed areas and duration of any systemic therapy should be identified.)  

(ii) whether at any time from November 1, 2012, the cumulative service-connected skin disabilities have involved at least 5 percent of the total body or exposed areas, or required intermittent systemic therapy.  (The total percent of body/exposed areas and duration of any systemic therapy should be identified.)  

In responding, the examiner is asked to distinguish, to the extent possible, symptoms/severity associated with service-connected skin disabilities (including any determined to be part and parcel of those disabilities) from any associated with unrelated skin disabilities.  The examiner is also asked to identify (based on the record) whether, when, and to what extent the symptoms and functional impairment have worsened during the period on appeal (if such is the case).

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.  If a requested opinion cannot be provided without resort to speculation, the examiner must explain why that is so.

5.  The AOJ should then review the record, arrange for any additional development suggested by the record, and readjudicate (under 38 C.F.R. § 3.158(a), if applicable) the claims remaining on appeal.  If either remains denied (or is dismissed as abandoned), the AOJ should issue an appropriate SSOC, and afford the Veteran and his representative opportunity to respond.  [If the Veteran does not provide the photographs sought, and the AOJ determines that 38 C.F.R. § 3.158(a) does not apply, the SSOC must include explanation for such determination.]  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


